Citation Nr: 1743861	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for granuloma of the right middle lobe of the lung.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986. 
This matter comes before the Board of Veterans Appeals (Board) from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky.

The Board remanded this matter in February 2017 for private medical records and any evidence or argument from the Veteran's attorney indicating how the Veteran's granuloma is related to service.


REMAND

Although further delay is regrettable, remand is required to ensure fulfillment of VA's duties to notify and assist the Veteran.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.326(a) (2016).

With respect to claims to reopen, VA is required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that notice was not sent to the Veteran which defined new and material evidence.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with the definition of new and material evidence required to reopen the claim of service connection for granuloma of the right middle lobe of lung.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



